Case 3:21-cv-00977-BEN-BGS Document 1 Filed 05/24/21 PageID.1 Page 1 of 9



 1   Jitesh Dudani, California Bar No. 316071
     jdudani@brlfirm.com
 2   BARSHAY, RIZZO & LOPEZ, PLLC
     445 Broadhollow Road | Suite CL18
 3   Melville, New York 11747
     Tel: (631) 210-7272
 4   Fax: (516) 706-5055
 5   Attorneys for Plaintiff
     Our File No.: BRL21204
 6
                          UNITED STATES DISTRICT COURT
 7

 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
                                   SAN DIEGO DIVISION
10

11

12   PARTICIA RUIZ, individually and on behalf of all
     others similarly situated,                       Case No: '21CV0977 W               BGS
13
                                     Plaintiff,             CLASS ACTION
14
                                                            COMPLAINT
15                            v.
16   MIDLAND CREDIT MANAGEMENT, INC.,                       JURY TRIAL DEMANDED
17
                                     Defendant.
18

19

20         Plaintiff Patricia Ruiz, individually and on behalf of all others similarly
21   situated, by and through the undersigned counsel, complains, states, and alleges
22
23   against defendant Midland Credit Management, Inc. as follows:

24                                   INTRODUCTION

25         1.    This is an action to recover damages for violations of the Fair Debt
26
     Collection Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).
27


28
                                                  1
Case 3:21-cv-00977-BEN-BGS Document 1 Filed 05/24/21 PageID.2 Page 2 of 9



 1                                JURISDICTION AND VENUE
 2         2.     This Court has federal subject matter jurisdiction pursuant to 28 U.S.C.
 3
     § 1331, 28 U.S.C. § 1337 and 15 U.S.C. § 1692k(d). The Court has supplemental
 4
 5   jurisdiction of any state law claims pursuant to 28 U.S.C. §1367.

 6         3.     This    court    has   jurisdiction   over   defendant   Midland   Credit
 7
     Management, Inc. because it regularly conducts and transacts business in this state,
 8
 9   and the conduct complained of herein occurred in this Judicial District.
10         4.     Venue is proper in this Judicial District under 28 U.S.C. § 1391(b)
11
     because a substantial part of the conduct complained of herein occurred in this
12
13   Judicial District.

14                                         PARTIES
15         5.     Plaintiff Patricia Ruiz (“Plaintiff”) is a natural person who is a citizen
16
     of the State of New Jersey residing in Essex County, New Jersey.
17
18         6.     Plaintiff is a “consumer” as that term defined by 15 U.S.C. § 1692a(3).

19         7.     Defendant Midland Credit Management, Inc. (“Defendant”) is a
20
     company existing under the laws of the State of California, with its principal place
21
22   of business in San Diego, California.
23         8.     Defendant has transacted business within this state as is more fully set
24
     forth hereinafter in this Complaint.
25
26         9.     Defendant regularly collects or attempts to collect debts asserted to be
27   owed to others.


28
                                                 2
Case 3:21-cv-00977-BEN-BGS Document 1 Filed 05/24/21 PageID.3 Page 3 of 9



 1            10.   Defendant is regularly engaged, for profit, in the collection of debts
 2
     allegedly owed by consumers.
 3
 4            11.   The principal purpose of Defendant’s business is the collection of such

 5   debts.
 6
              12.   Defendant uses instrumentalities of interstate commerce, including
 7
 8   telephones and the mails, in furtherance of its debt collection business.

 9            13.   Defendant is a “debt collector” as that term is defined by 15 U.S.C. §
10
     1692a(6).
11
12            14.   The acts of Defendant as described in this Complaint were performed

13   by Defendant or on Defendant’s behalf by its owners, officers, agents, and/or
14
     employees acting within the scope of their actual or apparent authority. As such, all
15
16   references to “Defendant” in this Complaint shall mean Defendant or its owners,
17   officers, agents, and/or employees.
18
                                 FACTUAL ALLEGATIONS
19
              15.   Defendant alleges Plaintiff owes a debt (“the alleged Debt”).
20
21            16.   The alleged Debt is an alleged obligation of Plaintiff to pay money
22   arising out of a transaction in which the money, property, insurance, or services
23
     which are the subject of the transaction are primarily for personal, family, or
24
25   household purposes.
26            17.   The alleged Debt does not arise from any business enterprise of
27
     Plaintiff.
28
                                                3
Case 3:21-cv-00977-BEN-BGS Document 1 Filed 05/24/21 PageID.4 Page 4 of 9



 1         18.     The alleged Debt is a “debt” as that term is defined by 15 U.S.C. §
 2
     1692a(5).
 3
 4         19.     At an exact time known only to Defendant, the alleged Debt was

 5   assigned or otherwise transferred to Defendant for collection.
 6
           20.     At the time the alleged Debt was assigned or otherwise transferred to
 7
 8   Defendant for collection, the alleged Debt was in default.

 9         21.     In its efforts to collect the alleged Debt, Defendant decided to contact
10
     Plaintiff by written correspondence.
11
12         22.     Rather than preparing and mailing such written correspondence to

13   Plaintiff on its own, Defendant decided to utilize a third-party vendor to perform
14
     such activities on its behalf.
15
16         23.     As part of its utilization of the third-party vendor, Defendant conveyed
17   information regarding the alleged Debt to the third-party vendor.
18
           24.     The information conveyed by Defendant to the third-party vendor
19
20   included Plaintiff’s status as a debtor, the precise amount of the alleged Debt, the
21   entity to which Plaintiff allegedly owed the debt, among other things.
22
           25.     Defendant’s conveyance of the information regarding the alleged Debt
23
24   to the third-party vendor is a “communication” as that term is defined by 15 U.S.C.
25
     § 1692a(2).
26



27

28
                                               4
Case 3:21-cv-00977-BEN-BGS Document 1 Filed 05/24/21 PageID.5 Page 5 of 9



 1         26.    The third-party vendor then populated some or all this information into
 2
     a prewritten template, printed, and mailed the letter to Plaintiff at Defendant’s
 3
 4   direction.

 5         27.    That letter, dated October 28, 2020, was received and read by Plaintiff.
 6
     (A true and accurate copy of that collection letter (the “Letter”) is annexed hereto as
 7
 8   “Exhibit 1.”)

 9         28.    The Letter, which conveyed information about the alleged Debt, is a
10
     “communication” as that term is defined by 15 U.S.C. § 1692a(2).
11

12                                     FIRST COUNT
                        Violation of 15 U.S.C. § 1692c(b) and § 1692f
13
           29.    Plaintiff repeats and realleges the foregoing paragraphs as if fully
14
15   restated herein.

16         30.    15 U.S.C. § 1692c(b) provides that, subject to several exceptions not
17
     applicable here, “a debt collector may not communicate, in connection with the
18
19   collection of any debt,” with anyone other than the consumer “without the prior
20   consent of the consumer given directly to the debt collector.”
21
           31.    The third-party vendor does not fall within any of the exceptions
22
23   provided for in 15 U.S.C. § 1692c(b).
24         32.    Plaintiff never consented to Defendant’s communication with the
25
     third-party vendor concerning the alleged Debt.
26



27

28
                                                5
Case 3:21-cv-00977-BEN-BGS Document 1 Filed 05/24/21 PageID.6 Page 6 of 9



 1         33.      Plaintiff never consented to Defendant’s communication with the
 2
     third-party vendor concerning Plaintiff’s personal and/or confidential information.
 3
 4         34.      Plaintiff never consented to Defendant’s communication with anyone

 5   concerning the alleged Debt or concerning Plaintiff’s personal and/or confidential
 6
     information.
 7
 8         35.      Upon information and belief, Defendant has utilized a third-party

 9   vendor for these purposes thousands of times.
10
           36.      Defendant utilizes a third-party vendor in this regard for the sole
11
12   purpose of maximizing its profits.

13         37.      Defendant utilizes a third-party vendor without regard to the propriety
14
     and privacy of the information which it discloses to such third-party.
15
16         38.      Defendant utilizes a third-party vendor with reckless disregard for the
17   harm to Plaintiff and other consumers that could result from Defendant’s
18
     unauthorized disclosure of such private and sensitive information.
19
20         39.      Defendant violated 15 U.S.C. § 1692c(b) when it disclosed
21   information about Plaintiff’s alleged Debt to the third-party vendor.
22
           40.      15 U.S.C. § 1692f provides that a debt collector may not use unfair or
23
24   unconscionable means to collect or attempt to collect any debt.
25         41.      The unauthorized disclosure of a consumer’s private and sensitive
26
     information is both unfair and unconscionable.
27
28         42.      Defendant disclosed Plaintiff’s private and sensitive information to the
                                                 6
Case 3:21-cv-00977-BEN-BGS Document 1 Filed 05/24/21 PageID.7 Page 7 of 9



 1   third-party vendor.
 2
            43.   Defendant violated 15 U.S.C. § 1692f when it disclosed information
 3
 4   about Plaintiff’s alleged Debt to the third-party vendor.

 5          44.   For the foregoing reasons, Defendant violated 15 U.S.C. §§ 1692c(b)
 6
     and 1692f and is liable to Plaintiff therefor.
 7
 8                                 CLASS ALLEGATIONS
 9          45.   Plaintiff brings this action individually and as a class action on behalf

10   of all consumers similarly situated in the San Diego County, California.
11
            46.   Plaintiff seeks to certify a class of:
12
13                     i. All consumers where Defendant sent information
                       concerning the consumer’s debt to a third-party vendor
14                     without obtaining the prior consent of the consumer, which
15                     disclosure was made on or after a date one year prior to the
                       filing of this action to the present.
16
17          47.   This action seeks a finding that Defendant’s conduct violates the

18   FDCPA and asks that the Court award damages as authorized by 15 U.S.C. § 1692k.
19
            48.   The Class consists of more than thirty-five persons.
20
21          49.   Plaintiff’s claims are typical of the claims of the Class. Common
22   questions of law or fact raised by this action affect all members of the Class and
23
     predominate over any individual issues. Common relief is therefore sought on
24
25   behalf of all members of the Class. A class action is superior to other available
26   methods for the fair and efficient adjudication of this controversy.
27
            50.   The prosecution of separate actions by individual members of the
28
                                                 7
Case 3:21-cv-00977-BEN-BGS Document 1 Filed 05/24/21 PageID.8 Page 8 of 9



 1   Class would create a risk of inconsistent or varying adjudications with respect to the
 2
     individual members of the Class, and a risk that any adjudications with respect to
 3
 4   individual members of the Class would, as a practical matter, either be dispositive of

 5   the interests of other members of the Class not party to the adjudication, or
 6
     substantially impair or impede their ability to protect their interests. Defendant has
 7
 8   acted in a manner applicable to the Class as a whole such that declaratory relief is

 9   warranted.
10
             51.   Plaintiff will fairly and adequately protect and represent the interests
11
12   of the Class. The management of the class is not extraordinarily difficult, and the

13   factual and legal issues raised by this action will not require extended contact with
14
     the members of the Class, because Defendant’s conduct was perpetrated on all
15
16   members of the Class and will be established by common proof. Moreover, Plaintiff
17   has retained counsel experienced in actions brought under consumer protection
18
     laws.
19
20                                      JURY DEMAND
21           52.   Plaintiff hereby demands a trial of this action by jury.

22                                  PRAYER FOR RELIEF
23           WHEREFORE, Plaintiff respectfully requests judgment be entered as
24
     follows:
25
26                 a. Certifying this action as a class action; and
27                 b. Appointing Plaintiff as Class Representative and
28                    Plaintiff’s attorneys as Class Counsel; and



                                                 8
Case 3:21-cv-00977-BEN-BGS Document 1 Filed 05/24/21 PageID.9 Page 9 of 9



 1
 2             c. Finding Defendant’s actions violate the FDCPA; and

 3             d. Awarding damages to Plaintiff and the Class pursuant
 4                to 15 U.S.C. § 1692k; and
 5             e. Awarding Plaintiff’s attorneys’ fees pursuant to 15
 6                U.S.C. § 1692k, calculated on a “lodestar” basis; and
 7             f. Awarding the costs of this action to Plaintiff; and
 8
               g. Awarding pre-judgment interest and post-judgment
 9                interest to Plaintiff; all together with
10
               h. Such other and further relief that the Court determines
11                is just and proper.
12
13   DATED: May 18, 2021
14
                                          BARSHAY, RIZZO & LOPEZ, PLLC
15
                                          By: s/ Jitesh Dudani
16                                        Jitesh Dudani, Esquire
                                          445 Broadhollow Road | Suite CL18
17                                        Melville, New York 11747
                                          Tel: (631) 210-7272
18                                        Fax: (516) 706-5055
                                          Our File No.: BRL21204
19
                                          Attorneys for Plaintiff
20

21

22

23

24

25

26

27

28

                                             9
